Lundberg Stratton, J.,
dissenting. I respectfully dissent. The September 2, 1998 order is not a final order subject to mandamus, and the claimant is not facing an actual loss that can be prevented only by a writ of prohibition. Therefore, I would grant the motions of White Consolidated and the Industrial Commission to dismiss the complaint.
The September 2, 1998 order is an interlocutory order that does not grant reconsideration. The order sets for hearing the issue of whether the Industrial *324Commission may exercise continuing jurisdiction in this matter. Although the order states that the claimant’s IC-2 application is also to be heard, rehearing on the merits is, of course, conditional upon the question of jurisdiction.
The interlocutory nature of the September 2, 1998 order is also apparent from the lack of any findings of error in the prior order of July 16, 1998, and from the continuation of PTD benefits to the claimant. The majority criticizes the language in the order, claiming that the commission found real error but failed to identify it. However, the order states only that the commission found that the employer presented “probative evidence of a clear mistake of fact and of law.” The commission made no independent findings of error with respect to the prior order.
Furthermore, because claimant’s PTD benefits continued, she suffered no loss as a result of the September 2, 1998 order. She is unable to meet all the criteria necessary for issuance of a writ of prohibition because she cannot prove that refusal to issue the writ would result in injury to her for which she does not otherwise have an adequate remedy at law.
Consequently, for the reasons given, I believe this action is improper, premature, and subject to dismissal.